Citation Nr: 1212025	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  05-11 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from December 1979 to April 1983 and from January 1984 to August 1987.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina.  

The Board remanded these claims to the RO for additional action in October 2006 and September 2010.  

The Board again addresses the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include bipolar disorder, in the REMAND section of this decision, below, and REMANDS the claim to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

There is no medical evidence of record linking the Veteran's PTSD symptoms to a verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103.

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

In this case, the RO provided the Veteran with VCAA notice on the claim being decided by letters dated in November 2003, February 2004, December 2008, November 2009, May 2010, February 2011, March 2011 and April 2011 and a memorandum dated in August 2004.  The content of these documents reflects compliance with pertinent regulatory provisions and case law, noted above. Therein, the RO acknowledged the Veteran's claim, informed him that it had received an incomplete copy of his service medical records, notified him of the evidence needed to substantiate that claim, including identification and verification of in-service stressors that resulted in PSTD, identified alternative evidence he could submit to establish in-service incurrence, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received in support of the Veteran's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the sources thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under the VCAA must be provided to a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  The VCAA notice letters, some having been sent after the RO initially adjudicated the Veteran's claim, are not timely.  However, the RO cured this timing defect by later readjudicating the Veteran's claim in a January 2012 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2011).

VA made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and associated with the claims file the Veteran's service treatment records from his second period of active service, service personnel records from both periods of active service, all pertinent post-service treatment records that the Veteran identified, Event Reports from the Department of the Army, and the Command History and deck logs of the USS Ranger, on which the Veteran reportedly served.  The RO attempted to obtain the latter documents in an effort to verify the Veteran's alleged in-service stressor.  

Despite contacting the National Personnel Records Center (NPRC) and Records Management Center (RMC) on multiple occasions, the RO was unable to secure service treatment records from the Veteran's first period of active service.

In a case in which a veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  In this case, after informing the Veteran that some of his service medical records were unavailable, the Veteran did not identify any alternative medical or lay evidence for VA to assist the Veteran in securing. 

The RO also afforded the Veteran a VA mental disorders examination, during which an examiner determined whether the Veteran met the criteria for a PTSD diagnosis.   

II.  Analysis

The Veteran seeks a grant of service connection for PTSD.  According to written statements he submitted during the course of this appeal, he developed this disorder secondary to a stressor he experienced in service.  In a written statement submitted in November 2003, he initially described the stressor as having occurred while on the USS Ranger (CV-611) in the Indian Ocean sometime between May and September 1982.  Allegedly, while there and serving with the United States Navy 25 Attack Squadron, he was ordered to clean the chow hall for women and baby refugees pushed out to sea for transport to safer environments.  He contends that, in addition, he pulled guard duty and viewed dead people, including women and children, in body bags.  

Later in November 2003, during a VA mental health assessment, he elaborated that the USS Ranger was providing support for land-based operations at the time.  Allegedly, he helped rescue 200 to 300 Grenadian civilians, including women and children, who were attempting to escape Grenada's government.  He asserted that their husbands and fathers had been killed.  He claims that he was tasked with guarding them in the mess halls and cleaning up after them.  Allegedly, some of these individuals died there and he saw them being carried down to the morgue in body bags.  

He further elaborated in a written statement submitted in February 2009.  He indicated that sometime between May 15, 1981 and May 15, 1982, he was part of a detail formed to assist women, children and elderly who had been cast out to sea in small boats by the hundreds.  Allegedly, the detail, of which he was a part, was able to save a little more than half of the individuals and offered them make-shift quarters in one of the galleys until they could be transferred safely to shore.  He noted that the individuals who died were placed in garbage bags and thrown out with the trash or incinerated.  

In support of this claim the Veteran has submitted written statements from B.G., his former spouse (dated November 2003), S.G., his fiancée (dated December 2008), G.G., his brother (undated), J.G., his aunt (dated January 2009), M.B., his mother (dated January 2009), and M.A.W. (dated May 2011) establishing that, since his discharge from service, the Veteran has had mental health issues, avoided crowds, and has suffered with nightmares, sleeping difficulties, mood swings, hopelessness, worthlessness, despair, alcohol and drug use, depression, anxiety attacks, erratic behavior, anger outbursts, a lack of trust, aggression and a bad attitude.  According to these individuals, prior to service, the Veteran was full of joy and had no such issues.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2011).

To establish entitlement to service connection for PTSD, a claimant must submit medical evidence diagnosing PTSD in accordance with Sec. 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

VA amended this regulation during the course of this appeal, effective July 12, 2010.  This amendment eliminates the requirement of corroborating a claimed stressor if the stressor is related to a fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  75 Fed. Reg. 39,843, 39,852 (Jul. 13, 2010); 75 FR 41092 (to be codified as amended at 38 C.F.R. § 3.304(f)).  It applies to claims pending before the Board on or after July 12, 2010.

Medical documents of record satisfy the first and second elements of a PTSD claim under the former and revised criteria of 38 C.F.R. § 3.304(f) because they include a diagnosis of PTSD rendered by a VA physician during a mental health assessment conducted in November 2003, shortly after the Veteran filed his claim.  This diagnosis is based on the Veteran's one reported stressor, detailed above.  (Of record is also a report of a VA mental health examination conducted in January 2011, which rules out a PTSD diagnosis, in part on the basis that the Veteran has not received mental health treatment since 2005.  This report is not probative.  At the time of the examination, the examiner was not privy to all pertinent records of the Veteran's treatment.  These records, having since been associated with the claims file, show mental health treatment since 2005, as recently as 2011.)  
Given that a medical professional has linked the Veteran's PTSD to a claimed in-service stressor, the question becomes whether the record contains credible supporting evidence that the stressor actually occurred. 

In adjudicating a claim for PTSD, the evidence necessary to establish the occurrence of a stressor during service varies depending on whether the veteran was "engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is shown that a veteran engaged in combat with the enemy, a veteran's lay testimony regarding the reported stressors will be accepted as sufficient evidence of their actual occurrence, provided the testimony is found to be consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  In determining whether a veteran participated in combat, his oral and written testimony will be weighed together with the other evidence of record. Cohen v. Brown, 10 Vet. App. 128, 146 (1997).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran "have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99, 65 Fed. Reg. 6,256, 6,258 (2000).  A determination of whether a veteran engaged in combat with the enemy necessarily must be made on a case-by-case basis and absence from a veteran's service records of any ordinary indicators of combat service may, in appropriate cases, support a reasonable inference that the veteran did not engage in combat; such absence may properly be considered "negative evidence" even though it does not affirmatively show that the veteran did not engage in combat.  Id.

In this case, the Veteran, who served during peacetime on the USS Ranger, does not allege that he engaged in combat with the enemy.  Where a determination is made that a veteran did not "engage in combat with the enemy," or that the claimed stressor is not related to combat, his lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

After attempting to verify the Veteran's alleged stressor through the Department of the Army and National Personnel Records Center, the RO associated with the claims file Events Reports, Command Histories and deck logs, which fail to show that the claimed stressor occurred as alleged.  According to these documents, on May 27, 1982, enroute to Diego Garcia, a merchant ship reported two lifeboats, each containing 8 people, in the sea.  Personnel from the USS Ranger later sighted one of these lifeboats alongside the merchant ship and indicated that it was "[n]ot a distress situation."  These documents do not verify that the Veteran assisted these individuals, or the hundreds of women and children he alleged he helped, rescued and watched over them in the galley, or witnessed some of them dying. 

Inasmuch as the record does not include credible supporting evidence that the Veteran's stressor, to which his PTSD symptoms are linked, actually occurred, 
the Board concludes that PTSD was not incurred in or aggravated by active service.  

A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this case, the evidence is not in relative equipoise.  Rather, a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.  


ORDER

Service connection for PTSD is denied.


REMAND

Prior to adjudication of the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include bipolar disorder, additional development is required.  See 38 C.F.R. § 19.9 (2011).

In October 2008 and September 2010, the Board remanded the claim on appeal to the RO for multiple purposes, including, in part, affording the Veteran a VA mental health examination, during which an examiner was to discuss whether any diagnosed psychiatric disorder, to include bipolar disorder, was at least as likely as not related to the Veteran's active service.  The Board explained that the Veteran was entitled to such an examination because he had offered statements indicating continuity of lay-observable mental health symptoms since his discharge from service.  The Board further explained that an October 2003 outpatient treatment was somewhat contradictory as it actually showed that the reported symptoms began during his "difficult childhood."   

On remand, in January 2011, the RO afforded the Veteran the examination, as instructed, but the examiner who conducted that examination did not comply fully with the Board's remand instructions.  More specifically, he refrained from diagnosing a psychiatric disorder, in part on the basis that the Veteran had not sought mental health treatment since 2005, and did not discuss the etiology of the previously diagnosed psychiatric disorders included in the record.  These diagnoses, having been rendered after the Veteran filed his claim, are considered current psychiatric disabilities, the etiologies of which are still in question.  In addition, since then, the RO has associated with the claims file treatment records showing that, contrary to the VA examiner's finding, from 2003 to 2011, the Veteran received mental health treatment and medical professionals rendered multiple psychiatric diagnoses.  

A Board remand imposes upon VA's Secretary a concomitant duty to ensure compliance with the terms of the remand.  When the RO fails to comply with the Board's orders set forth therein, the Board must insure subsequent compliance by returning the claims file for completion of previously requested action.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, based on the reasons noted above, the examination report is deficient and must be returned for another examination, to include a more comprehensive opinion based on all of the treatment records in the claims file.  

This case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination in support of his claim for service connection for an acquired psychiatric disorder other than PTSD, to include bipolar disorder.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Advise the examiner that certain symptoms, including sadness and feelings of depression, are capable of lay observation and therefore competent evidence of symptomatology and that any opinion proffered on etiology should contemplate such symptoms.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then proceed as follows:  

a) record the Veteran's mental health history, including any lay-observable symptoms that manifested since childhood;

b) diagnose any psychiatric disorder shown to exist; 

c) if no such disorder is present, focus on all previously diagnosed psychiatric disorders (dated since November 2003) in offering your opinion;

d) opine whether any present or previously diagnosed psychiatric disorder is at least as likely as not related to the Veteran's active service, including reported lay-observable mental health symptoms;

e) if not, opine whether any present or previously diagnosed psychiatric disorder preexisted service and worsened therein beyond its natural progression;

f) provide detailed rationale, with specific references to the record, for the opinions expressed; and   

g) if an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

2.  Review the examination report to ensure that it complies with these remand instructions and, if it does not, return it to the examiner for correction.  

3.  Readjudicate the claim being remanded based on all of the evidence of record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate disposition in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
 
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


